Title: Nathaniel Pendleton’s Second Statement of the Regulations for the Duel, [10 July 1804]
From: Pendleton, Nathaniel
To: 



[New York, July 10, 1804]

            
              
                1.
                The parties will leave town tomorrow morning about five o Clock, and meet at
                  the place agreed on. The party arriving first shall wait for the other.
              
              
                2.
                The weapons shall be pistols not exceeding eleven inches in the barrel. The
                  distance ten paces.
              
              
                3.
                The Choice of positions to be determined by lot.
              
              
              
                4.
                The parties having taken their positions one of the seconds to be determined
                  by lot (after having ascertained that both parties are ready) Shall loudly and
                  distinctly give the word “present.” If one of the parties fires, and the other
                  hath not fired, the opposite second shall say one, two, three, fire, and he shall
                  then fire or lose his Shot. A Snap or flash is a fire.
              
            
Monday.
11 July 1804.
